[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                                                                FILED
                                                       U.S. COURT OF APPEALS
                             No. 11-13764                ELEVENTH CIRCUIT
                                                             JAN 10, 2012
                         Non-Argument Calendar
                                                              JOHN LEY
                                                               CLERK

                  D. C. Docket No. 0:10-cv-60783-KMM

CHARLOTTE E. NICHOLAS,

                                                 Plaintiff-Appellant,

                                  versus

ALLIANCEONE RECEIVABLES
MANAGEMENT, INC.,

                                                 Defendant-Appellee.



                Appeal from the United States District Court
                    for the Southern District of Florida


                            (January 10, 2012)


Before DUBINA, Chief Judge, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      This case presents a very narrow issue: whether a consumer who prevails in

a lawsuit brought under the Fair Debt Collection Practices Act (“FDCPA”) may

recover fees paid for court-ordered mediation.

      Plaintiff/Appellant, Charlotte E. Nicholas (“Nicholas”), brought an action

under the FDCPA and the Florida Consumer Collection Practices Act, Fla. Stat. §§

559.55 et seq. (“FCCPA”), against Allianceone Receivables Management, Inc.,

(“Allianceone”), a debt collector. Specifically, Nicholas alleged in her complaint

that Allianceone sought to collect on an alleged debt owned by Nicholas by

leaving an excessive number of messages on Nicholas’s voice mail when

Allianceone failed to disclose the fact that it was a “debt collector,” in violation of

both federal and Florida state law.

      Subsequently, the parties settled the case for $2,001.00 plus reasonable

attorney’s fees and costs, to be determined by the court. Nicholas then filed a

verified motion for an award of costs and attorney’s fees. In her motion Nicholas

sought attorney’s fees in the amount of $3,314.50, representing 9.74 hours of work

at an hourly rate of $350.00. Nicholas also sought to recover costs in the amount

of $991.75. Additionally, in a supplemental declaration, Nicholas sought fees in

the amount of $2,156.00, representing 6.16 hours of work at an hourly rate of

$350.00, for fees incurred in litigating the attorney’s fee issue.

                                           2
      The case was referred by the district court to a magistrate judge pursuant to

28 U.S.C. § 636 et seq. The magistrate judge concluded that Nicholas was entitled

to an award of attorney’s fees in the total amount of $4,689.00, representing

$2,841.00 for 9.47 hours of work at an hourly rate of $300.00, and $1,848.00 for

6.16 hours of work also at an hourly rate of $300.00. The magistrate judge also

found that Nicholas was entitled to a total of $430.00 in costs representing the

filing fees ($350.00) and service calls ($30.00), as well as the cost associated with

a cancelled deposition ($50.00).

      This appeal concentrates on the district court’s ruling that Nicholas was not

entitled to mediation fees because those costs are not taxable under 28 U.S.C. §

1920. We agree with the district court’s ruling and find persuasive our decision in

Gary Brown & Assoc., Inc. v. Ashdon, Inc., 268 F. App’x 837, 845–46 (11th Cir.

2008), denying a prevailing party’s request for mediation expenses. Accordingly,

we affirm the district court’s order adopting the magistrate judge’s Report and

Recommendation.

      AFFIRMED.




                                          3